                                                      U.S. Department of Justice

                                                      Criminal Division



Fraud Section                                         Washington, D.C. 20530
1400 New York Avenue. NW
Washington, D.C. 20530



                                                     November 16, 2018

Gladys M. Weatherspoon, Esq.
6301 Ivy Lane, Suite 700
Greenbelt, MD 20770-4510

        Re:     United States v. Liora Welles


Dear Counsel:

       This letter, together with the Sealed Supplement, confirms the plea agreement (this
"Agreement") that has been offered to your client, Liora Welles (hereinafter "Defendant"), by the
U.S. Department of Justice, Criminal Division, Fraud Section ("this Office"). If the Defendant
accepts this offer, please have the Defendant execute it in the spaces provided below. If this offer
has not been accepted by November 30, 2018, it will be deemed withdrawn. The terms of the
Agreement are as follows:

                                        Offense of Conviction

               The Defendant agrees to plead guilty to a one-count Information, which charges the
Defendant with conspiracy, in violation of 18 U.S.C. § 371. The Defendant admits that the
Defendant is, in fact, guilty of the offense and will so advise the Court.

                                       Elements of the Offense

                The elements of the offense to which the Defendant has agreed to plead guilty, and
which this Office would prove if the case went to trial, are as follows: That on or about the time
alleged in the Information, in the District of Maryland:

                       Two or more persons agreed to do something that federal law prohibits, that
is, to commit wire fraud, as charged in the Information;

                           That the Defendant knew of the conspiracy and willfully joined the
conspiracy; and

                      That at some time during the existence of the conspiracy or agreement, one
of the members of the conspiracy knowingly performed, in the District of Maryland, an overt act
in order to accomplish the object or purpose of the agreement.
                                              Penalties

        3.     The maximum penalties provided by statute for the offense to which the Defendant
is pleading guilty are as follows:

                               Minimum       Maximum        Supervised      Maximum        Special
Count          Statute
                                Prison        Prison         Release          Fine        Assessment

  1       18 U.S.0 § 371          N/A          5 years        3 years       $250,000          $100

                        Prison: If the Court orders a term of imprisonment, the Bureau of Prisons
has sole discretion to designate the institution at which it will be served.

                       Supervised Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment up to the entire original term of supervised
release if permitted by statute, followed by an additional term of supervised release.

                      Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 3663, 3663A and 3664.

                         Payment: If a fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

                       Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

                        Collection of Debts: If the Court imposes a fine or restitution, this Office
will be responsible for collecting the debt. If the Court establishes a schedule of payments, the
Defendant agrees that: (1) the full amount of the fine or restitution is nonetheless due and owing
immediately; (2) the schedule of payments is merely a minimum schedule of payments and not the
only method, nor a limitation on the methods, available to the United States to enforce the
judgment; and (3) the United States may fully employ all powers to collect on the total amount of
the debt as provided by law. Until the debt is paid, the Defendant agrees to disclose all assets in
which the Defendant has any interest or over which the Defendant exercises direct or indirect
control. Until the money judgment is satisfied, the Defendant authorizes this Office to obtain a
credit report in order to evaluate the Defendant's ability to pay, and, if applicable, to request and
review the Defendant's federal and state income tax returns. The Defendant agrees to complete
and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of federal tax return
information) and a financial statement in a form provided by this Office.




                                                  2
                                         Waiver of Rights

       4.      The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

                      If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

                       If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

                      If the Defendant went to trial, the government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the government's witnesses. The Defendant would not have to present
any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses in
defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

                      The Defendant would have the right to testify in the Defendant's own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant's decision not to testify.

                       If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court's pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court's decisions.

                       By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the "Waiver of Appeal" paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court's questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.

                        If the Court accepts the Defendant's plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further



                                                 3
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

                 h.    By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant's immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant's attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

                              Advisory Sentencing Guidelines Apply

                The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the "advisory guidelines range") pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(bX1) and 3742(e)) and 28
U.S.C. §§ 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

                           Factual and Advisory Guidelines Stipulation

              This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein.

                        This Office and the Defendant further agree that the applicable base offense
level is a level 6 pursuant to United States Sentencing Guidelines ("U.S.S.G.") § 2B.1.1.

                       This Office and the Defendant further agree that:

                      i.      a 16-level enhancement applies pursuant to U.S.S.G. §
2B.1.1(b)(1)(I) to account for the fact that the loss amount attributable to Defendant during the
period of time she was involved in the conspiracy was approximately $2,395,310;

                             a 2-level enhancement applies pursuant to U.S.S.G. § 2B1.1(b)(2)
because there were ten or more victims of the offense; and

                               a 2-level enhancement applies pursuant to U.S.S.G. § §
2B1.1(b)(10) because the fraudulent scheme was committed abroad and/or sophisticated means
were used to effectuate the offense.




                                                  4
                       The Office and the Defendant do not agree as to whether a reduction in the
offense level should apply pursuant to U.S.S.G. § 3B1.2 because the Defendant had a mitigating
role in the offense, but the parties agree that the Defendant shall be able to advocate for such a
reduction before the Court and that the Office may oppose such a reduction.

                         This Office does not oppose a 2-level reduction in the Defendant's adjusted
offense level pursuant to U.S.S.G. § 3E1 .1(a), based upon the Defendant's apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant's criminal
conduct. This Office agrees to make a motion pursuant to U.S.S.G. § 3E1.1(b) for an additional
1-level decrease in recognition of the Defendant's acceptance of personal responsibility for the
Defendant's conduct. This Office may oppose any adjustment for acceptance of responsibility
under U.S.S.G. § 3E1.1(a) and may decline to make a motion pursuant to U.S.S.G. § 3E1.1(b), if
the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii) denies
involvement in the offense; (iii) gives conflicting statements about the Defendant's involvement
in the offense; (iv) is untruthful with the Court, this Office, or the United States Probation Office;
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing; (vii) attempts to withdraw
the plea of guilty; or (viii) violates this Agreement in any way.

                There is no agreement as to the Defendant's criminal history and the Defendant
understands that the Defendant's criminal history could alter the Defendant's offense level.
Specifically, the Defendant understands that the Defendant's criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant's income.

                Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

                                     Obligations of the Parties

                 At the time of sentencing, this Office and the Defendant reserve the right to
advocate for a reasonable sentence, period of supervised release, and/or fine considering any
appropriate factors under 18 U.S.C. § 3553(a). This Office reserves the right to bring to the Court's
attention all information with respect to the Defendant's background, character, and conduct that
this Office deems relevant to sentencing.

                                         Waiver of Appeal

              In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

               a.      The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or
any other statute or constitutional provision, to appeal the Defendant's conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant's conviction on the ground



                                                  5
that the statute to which the Defendant is pleading guilty is unconstitutional, or on the ground that
the admitted conduct does not fall within the scope of the statute, to the extent such challenges
legally can be waived.

                        The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the
Defendant's criminal history, the weidhing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
order of restitution, and term or condition of supervised release), except as follows:

                               The Defendant reserves the right to appeal any sentence that exceeds
the statutory maximum; and

                       (ii)    This Office reserves the right to appeal any sentence below a
statutory minimum.

                       The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

                                              Forfeiture

                 The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant's sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property derived
from, or otherwise involved in, the offenses.

                The Defendant agrees to consent to the entry of an order of forfeiture and waives
the requirements of Federal Rules of Criminal Procedure 11(b)(1)(J), 32.2 and 43(a) regarding
notice of the forfeiture in the charging instrument, advice regarding the forfeiture at the change-
of-plea hearing, announcement of the forfeiture at sentencing, and incorporation of the forfeiture
in the judgment.

                  The Defendant agrees to assist fully in the forfeiture of property. The Defendant
agrees to disclose all assets and sources of income, to consent to all requests for access to
information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

                The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal, habeas



                                                  6
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

                      Defendant's Conduct Prior to Sentencing and Breach

                 Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. §3C1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

                If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement;
and (iii) in any criminal or civil proceeding, this Office will be free to use against the Defendant
all statements made by the Defendant and any of the information or materials provided by the
Defendant, including statements, information, and materials provided pursuant to this Agreement,
and statements made during proceedings before the Court pursuant to Rule 11 of the Federal Rules
of Criminal Procedure. A determination that this Office is released from its obligations under this
Agreement will not permit the Defendant to withdraw the guilty plea.

                                        Court Not a Party

                The Court is not a party to this Agreement. The sentence to be imposed is within
the sole discretion of the Court. The Court is not bound by the Sentencing Guidelines stipulation
in this Agreement. The Court will determine the facts relevant to sentencing. The Court is not
required to accept any recommendation or stipulation of the parties. The Court has the power to
impose a sentence up to the maximum penalty allowed by law. If the Court makes sentencing
findings different from those stipulated in this Agreement, or if the Court imposes any sentence up
to the maximum allowed by statute, the Defendant will remain bound to fulfill all of the obligations
under this Agreement. Neither the prosecutor, defense counsel, nor the Court can make a binding
prediction, promise, or representation as to what guidelines range or sentence the Defendant will
receive. The Defendant agrees that no one has made such a binding prediction or promise.

                                         Entire Agreement

                This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.




                                                 7
       If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

                                               Very truly yours,

                                               SANDRA MOSER
                                               Acting Chief, Fraud Section
                                               U.S. Department of Justice, Criminal Division


                                         By:           At
                                               Anlcush grti on Trial Attorney
                                               Tracee 90 11, Assistant Chief


       I have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. I am completely satisfied with the representation of my attorney.

   December 12, 2018

Date                                           Liora Welles
                                               Defendant


        I am the Defendant's attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its term& To my knowledge, the Defendant's decision to enter
into this Agreement is an informed and voluntary one.




                                                  8
